DETAILED ACTION
Claims 1-17 are pending before the Office for review.
In the response filed May 4, 2021:
Claims 1 and 3 were amended.
No new matter is present.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Election/Restrictions
Claims 13-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 28, 2020.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3 and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over HAN et al (U.S. Patent Application Publication 2015/0200112) in view of NOWLING et al (U.S. Patent 9, 330, 937).
With regards to claim 1, Han discloses a substrate processing method comprising etching a substrate having a first film (365) and a second film (363) at an etching rate, the second film being covered by the first film and etching the substrate at an etching rate (Paragraphs [0100]-[0109] Figures 17-18). 
Han does not explicitly disclose etching at a first etching rate, changing an etching rate from the first etching rate to a second etching rate before the second film is exposed through the first film and etching the substrate at the second etching rate. 
Nowling discloses a substrate having a first film and a second film at a first etching rate; changing an etching rate from the first etching rate to a second etching rate and etching the substrate at the at the second etch rate (Col. 5 lines 8-33, 44-46, 52-54, Col. 6 lines 10-15, 22-26). Nowling further discloses a two-step process of first etching the tungsten layer followed by subsequent etching the tungsten and Ti-based structure such that they are uniformly recessed to a depth (Col. 5 lines 8-33). Han discloses etching tungsten layer 365 and then uniformly etching tungsten layer 365 and TiN layer 363 to form recess 372 (Paragraphs [0109], [0113] Figure 18). As such Han as modified by Nowling renders obvious a substrate processing method comprising a substrate having a first film (tungsten) and a second film (TiN) at a first etching rate, the second film being covered by the first film (Han Figure 17 Paragraphs [0100]-[0109]) changing an etching rate from the first etching rate to a second etching rate before the second film is exposed through the first film and etching the substrate at the second 
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the method of Han to include the two step etching as rendered obvious by Nowling because the reference of Nowling teaches such differences allow for the tungsten and titanium structures to be recessed to a desired uniform depth (Col. 6 lines 26-28) and one of ordinary skill in the art prior to the effective filing date of the invention would have had a reasonable expectation of predictably achieving the desired substrate processing using the etching rate differences as rendered obvious by Nowling. MPEP 2143D
With regards to claim 2, the modified teachings of Han discloses wherein the first etching rate may etch a tungsten based structure at a rate of about 11;15 nm/min and the TiN base structure at a rate of about 6-10nm/min and the second etching rate may be at a tungsten based structure of less than 1 nm/min and the TiN based structure may be a somewhat lower etch rate (Nowling Col. 6 lines10-26) which renders obvious wherein the second etching rate is lower than the first etching rate.
With regards to claim 3, the modified teachings of Han renders obvious wherein the etching the substrate at the first etching rate and the etching of the substrate at the second etching rate, the substrate Is etched by supplying a chemical liquid containing multiple components to the substrate (Han Paragraph [0109] discloses wet etching process may use an etchant composition Nowling Col. 5 lines 8-33, Col. 6 lines 10-26) and discloses providing a first etching composition comprising a mixed ratio of a hydrogen peroxide solution and a second etching composition different from the first 
With regards to claim 9, the modified teachings of Han renders obvious wherein the etching of the substrate at the first etching rate and the etching of the substrate at the second etching rate, the substrate is etched by supplying a chemical liquid to the substrate (Han Paragraph [0109] Nowling Col. 5 lines 8-60) and discloses wherein the first temperature can be at a temperature of about 55-65°C and a second temperature of 60-95°C (Nowling Col. 5 lines 37-60) which provides overlapping ranges which renders obvious wherein changing of the etching rate, the etching rate is lowered from the first etching rate to the second etching rate by changing a temperature of the chemical liquid from a first temperature to a second temperature lower than the first temperature. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). MPEP 2144.05(I)
With regards to claims 8 and 10-11, the modified teachings of Han renders obvious wherein the second film (Han 363, Nowling 403) is covered by the first film (Han 365, Nowling 401) (Han Figure 17, Nowling Figure 4B), in the etching of the substrate, in the etching of the substrate at the first etching rate, the first film (Han 365 Nowling 401) is etched at the first etching rate, and in the changing of the etching rate, the etching rate of the first film is lowered from the first etching rate to the second 
With regard to claim 12, the modified teachings of Han disclose wherein etching the substrate at the first etching rate the substrate is immersed in a processing tub configured to store a first chemical liquid having the first etching rate as the etching rate, in the etching of the substrate at the second etching rate, the substrate is immersed in a processing to configured to store a second chemical liquid having the second etching rate as the etching rate and in the changing of the etching rate the etching rate is lowered from the first etching rate to the second etching rate by processing the substrate in the first chemical liquid to the second chemical liquid (Nowling Col. 4 lines 23-63, Col. 5 lines 8-33 discloses providing bath 302 comprising etchant 304 for processing the substrate).
The modified teachings of Han do not explicitly disclose a first processing tub and a second processing tub and moving the substrate from the first processing tub to a second processing tub. 
However it is prima facie obvious to duplicate parts for the purpose of separately treating the substrate (MPEP 2144.04(VI)(B)) and further the modified teachings of Han provides for a driver (308) for moving substrate holder 308 wherein the driver may move the substrate holder into and out of the bath and within the bath (Nowling Col. 4 lines 23-34) rendering obvious a first processing tub and a second processing tub and moving the substrate from the first processing tub to a second processing tub.

Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over HAN et al (U.S. Patent Application Publication 2015/0200112) in view of NOWLING et al (U.S. Patent 9, 330, 937), as applied to claims 1-3 and 8-12, in further view of MATSUDA et al (U.S. Patent Application Publication 2011/0230053).
With regards to claim 4, the modified teachings of Han renders obvious wherein the first film is anyone of tungsten (Han Paragraph [0104], Nowling Col. 1 lines 65-67) the second film us any one of titanium nitride film (Han Paragraph [0104], Nowling Col. 2 lines 12-15),
The modified teachings of Han are silent as to wherein the chemical liquid contains phosphoric acid, acetic acid, nitric acid and water and in the changing the etching rate the etching rate of the first film is lowered from the from the first etching rate to the second etching rate by lowering a mixing ratio of the water in the chemical liquid.
Matsuda discloses a method of etching a tungsten and titanium material using a phosphoric acid, acetic acid, nitric acid and water and phosphoric acid (Paragraphs [0020], [0025], [0062], [0068]) wherein the etching rate is adjusted based on the mixing ratio of the components including adjusting the hydrogen peroxide component which is diluted with water to adjust the etching rate (Paragraphs [0069]-[0070], [0106]). Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). MPEP 2144.05(II)(A) Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to optimize the 
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to further modify the modified method of Han to include the optimization of the mixing ratio as rendered obvious by Matsuda because one of ordinary skill in the art prior to the effective filing date of the invention would have had a reasonable expectation of predictably achieving the desired selective etching using the adjusting of the ratio as rendered obvious by Matsuda. MPEP 2143D
With regards to claim 5, the modified teachings of Han renders obvious wherein, in the etching of the substrate at the first etching rate and the etching of the substrate at the second etching rate, the substrate is etched by immersing the substrate in the chemical liquid stored in a processing tub (Nowling Figure 3 Col. 4 lines 23-45), and in the changing of the etching rate, the etching rate is lowered from the first etching rate to the second etching rate by draining some of the chemical liquid from the processing tub and supplying a new chemical liquid having a lower mixing ratio of the water than the drained chemical liquid into the processing tub (Nowling Figure 3 Col. 4 lines 23-63 discloses replenishing and removing the chemical liquid in order to have the desired etching composition Matsuda Paragraphs [0069]-[0070], [0106] discloses adjusting the hydrogen peroxide component which is diluted with water),
With regards to claims 6 and 7, the modified teachings of Han renders obvious wherein the second film (Han 363, Nowling 403) is covered by the first film (Han 365, Nowling 401) (Han Figure 17, Nowling Figure 4B), in the etching of the substrate, in the etching of the substrate at the first etching rate, the first film (Han 365 Nowling 401) is etched at the first etching rate, and in the changing of the etching rate, the etching rate of the first film is lowered from the first etching rate to the second etching rate before the second film is exposed through the first film (Figure 4C) (Han Paragraph [0107]-[109], Figure 18 Nowling Col. 5 lines 8-33 Col. 6 lines 6-28).

Response to Arguments
Applicant’s arguments, see pages 9-13, filed May 4, 2021, with respect to 102 have been fully considered and are persuasive.  The 102 of 1 has been withdrawn. 

Applicant’s arguments, see pages 9-13 of Applicant’s response, filed May 4, 2021, with respect to the rejection(s) of claim(s) 1-12 under 103 have been fully considered and are persuasive. In particular, Applicant’s amendment to claim 1 has overcome the rejection of record. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of HAN et al (U.S. Patent Application Publication 2015/0200112).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE P. DUCLAIR whose telephone number is (571)270-5502.  The examiner can normally be reached on 9-6:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine G. Norton can be reached on 571-272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHANIE P DUCLAIR/Primary Examiner, Art Unit 1713